Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Note
	The method claimed is a method of processing Raman data that a spatial heterodyne spectrometer collects. This normally would be found to be an abstract idea which is ineligible subject matter for patent un 35 USC § 101. However, the limitation of collecting the Raman data using a spatial heterodyne spectrometer ties this invention to a particular technological environment and thus is eligible under the current interpretation of the statute. 
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious segmenting the sensor array into a plurality of segments, wherein each of the plurality of segments includes one or more of the plurality of sensors, in combination with the rest of the limitations of the claim. 
Claims 2-8 are allowable based upon their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egan, M.J., 2017. Spatial Heterodyne Raman Spectroscopy for Planetary Surface Exploration (Doctoral dissertation, University of Hawaiʻi at Mānoa).
In this document performing Raman spectroscopy with a SHS is discussed. Further, it is disclosed using Welch’s method for calculating the power spectrum. However, this would appear to be a standard application of the method and does not contain the allowable subject matter. 

Welch, "The Use of Fast Fourier Transform for the Estimation of Power Spectra: A Method Based on Time Averaging Over Short, Modified Periodograms," IEEE Trans. Audio and Electroacoust., June 1967, Vol. AU-15, pgs.17-20. This paper is cited in the IDS and is the basis for most of the applicant’s method. However, in Welch it appears the data is segmented and not the sensor array as is claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
June 16, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886